Citation Nr: 9934768	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-48 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to an increased rating for dyshidrotic eczema 
and tinea pedis of the feet.  

3. Entitlement to an increased rating for dyshidrotic eczema 
of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from July 1981 to 
August 1984.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1994 rating decision 
in which the RO denied the veteran's claim to service 
connection for tinnitus, and also denied an increased rating 
for dyshidrotic eczema and tinea pedis of the feet.  The 
disability was rated as 10 percent disabling effective from 
April 1990.  The veteran filed an NOD in October 1994, and 
the RO issued an SOC the following month.  The veteran filed 
a substantive appeal in November 1994.  A supplemental 
statement of the case (SSOC) was issued in July 1999.  

The Board notes that the issue of dyshidrotic eczema of the 
hands will be discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints or findings of tinnitus, although the veteran 
was noted to have suffered acoustic trauma with resulting 
bilateral high frequency sensorineural hearing loss.  

3. The veteran's first documented post-service complaint for 
tinnitus was on VA examination in July 1994.  

4. There is no medical opinion of record relating the 
veteran's current tinnitus to active service.  

5. The veteran's assertion that his tinnitus had its onset as 
a result of service is not supported by evidence that 
would render the claim of service connection for that 
disability plausible under the law.  

6. On VA examination in April 1998, the veteran reported that 
he suffered from a chronic, pruritus rash on his feet; and 
clinical findings revealed lichenified, erythematous 
plaque on both the left and right foot, with additional 
scaling and erythema on the lateral aspects of the soles 
of the feet.  

7. There is an approximate balance of positive and negative 
evidence as to whether the veteran's dyshidrotic eczema 
and tinea pedis of the feet is productive of exudation or 
itching constant, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. Resolving reasonable doubt in favor of the veteran, the 
criteria for an assignment of a rating to 30 percent for 
dyshidrotic eczema and tinea pedis of the feet have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4,7, 4.10, 4.118, Diagnostic Codes 
7806, 7813 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects he 
was medically separated from service in August 1984 for 
painful left plantar callosities which were not responsive to 
treatment.  In addition, the veteran was reported to suffer 
from bilateral recurrent tinea pedis, bilateral recurrent 
tinea of the hands, and bilateral high frequency hearing 
loss, secondary to acoustic trauma.  No complaints or 
findings of tinnitus were reported.  

Thereafter, in August 1984, following his release from 
service, the veteran filed claims of service connection for 
plantar callosities, tinea pedis, and bilateral hearing loss.  
In September 1984, the veteran underwent an audiological 
examination for VA purposes.  The examiner's impression was 
high frequency sensorineural hearing loss at 2000 Hz and 
above bilaterally, with hearing for speech within normal 
limits.  There were no complaints or findings for tinnitus.  
In March 1985, the veteran was medically examined for VA 
purposes.  He reported that while in service, he had 
sustained ear aches and "ringing sounds", with residuals of 
hearing loss, as a result of firing an M-16 rifle during 
qualification training.  On audiological evaluation, the 
veteran was noted to suffer from high frequency sensorineural 
hearing loss at 2000 Hz and above bilaterally.  There were no 
complaints or findings of tinnitus, at that time.  
Furthermore, following a clinical evaluation of his feet and 
hands, the veteran was diagnosed with dyshidrotic eczema of 
the feet and hands, with an additional finding of tinea 
pedis.  Photos of the veteran's feet and hands, apparently 
taken during the 1985 VA examination, reflected mild evidence 
of the disorder.  

In September 1985, the veteran was service connected, inter 
alia, for dyshidrotic eczema and tenia pedis of the feet, as 
well as for dyshidrotic eczema of the hands.  The 
disabilities were determined to be 10 percent disabling 
effective from August 1984.  On VA examination in April 1986, 
the veteran's feet were found to be clear, and he was 
subsequently reduced to a noncompensable disability rating 
following a rating decision in a May 1986.  In a January 1989 
Board decision, the veteran was denied a compensable rating 
for dyshidrotic eczema and tinea pedis of the feet.  

Thereafter, in May 1990, the veteran was medically examined 
for VA purposes.  His feet were noted to evidence scattered 
dried subcorneal vesicles and mild hyperkeratosis.  The great 
nails were thickened with no scaling.  The veteran's fingers 
exhibited mild hyperkeratosis, with cracks and fissures along 
the dorsal joints and subcutaneous vesicles along the sides 
of the fingers.  The examiner's impression with respect to 
the veteran's feet was probable dyshidrotic eczema, with no 
evidence of fungus.  

In July 1991, the veteran submitted photos of his feet to the 
RO.  The photos, somewhat out of focus, reflected evidence of 
brown dotting and apparent scabbing on the dorsal aspects of 
the feet as well as in-between the toes.  That same month, 
the veteran testified during a personal hearing at the VARO 
in Philadelphia.  He reported that he worked as a piper-
fitter apprentice at the Philadelphia Navy Yard.  The veteran 
stated that he suffered from constant itching of his feet, 
and that his feet smelled and exhibited scaling and 
exudation.  He also reported that medications offered only 
temporary relief.  

Thereafter, in July 1992, the RO received VA medical center 
(VAMC) Philadelphia medical records, dated from March to June 
1992.  These records noted the veteran's treatment for 
dyshidrotic eczema.  In particular, the veteran reported an 
11-year history of intermittent, pruritus eruptions of his 
feet and hands.  A treatment record, dated in April 1992, 
noted the veteran's feet to have crusted areas, with few 
intact blisters.  The web spaces and nails were noted as 
relatively clean.  A treatment record, dated in March 1992, 
reflected findings of lesions, small bullae on both feet 
crusted with dyshidrotic eczema.  The veteran reported the 
episodes to be transient.  

In July 1994, the veteran was medically examined for VA 
purposes.  He reported that he suffered from a skin condition 
on his hands and feet, as well as hearing problems.  The 
veteran also noted that his hearing loss had grown worse 
since service, and that he additionally suffered from an 
acute "whistle" and some pain in his ears.  On clinical 
evaluation, there was mild scaling noted of the veteran's 
feet with some interdigital involvement.  The examiner's 
impression was dyshidrotic eczema of the hands, which was 
noted to be exacerbated by external agents and readily 
treated by topical medications and gloves.  He also diagnosed 
tinea pedis of the feet.  The tinea pedis was noted as a 
common condition that was readily treatable with antifungal 
creams and powders.  In addition, the veteran underwent an 
audiological evaluation.  He complained of constant moderate 
tinnitus bilaterally, and was noted to suffer from moderate 
to severe bilateral sensorineural hearing loss from 2000 Hz 
to 8000 Hz.  

In August 1996, the veteran underwent an additional VA 
audiological evaluation.  He was noted to suffer from 
bilateral, mild to severe sensorineural hearing loss above 
500 Hz.  He also complained of ringing in his ears.  

In December 1996, the RO received a statement from a 
dermatologist at the VAMC Philadelphia, who had been treating 
the veteran for a period of time.  The dermatologist reported 
that the veteran was undergoing treatment for dyshidrotic 
eczema and that he had been treated for several years.  It 
was reported that the veteran had had a flare-up of the 
disease and was unable to work, due to the condition of his 
feet.  The dermatologist further noted that the veteran's 
condition was an ongoing problem of unknown etiology, and 
there was a possibility that the veteran was reacting to 
something at his workplace.  The RO also received additional 
photos of the veteran's feet.  These reflected erythema, 
scabbing, and bullae.  

In April 1998, the veteran was medically examined for VA 
purposes with respect to his dyshidrotic eczema of the feet.  
He was noted to have been treated with Prednisone, with 
benefit.  The veteran indicated that the rash waxed and waned 
but was always present, with pruritus and occasional 
blistering.  His last exacerbation had been three weeks 
previously.  In addition, the veteran reported that he was 
currently treating his foot condition with Absorbase and 
topical steroids.  On clinical evaluation, the left ankle had 
a 5 x 5 cm, scaly, lichenified, erythematous plaque.  There 
was a similar smaller plaque on the right dorsal foot, with 
scaling and erythema on the lateral aspects of the soles of 
the veteran's feet.  There was no interdigital toe web 
scaling.  In addition, there was no report of ulceration, 
exfoliation or crusting, or associated systemic or nervous 
manifestations.  The examiner's diagnosis was dyshidrotic 
eczema and lichen simplex chronicus.  

II.  Analysis

a.  Service Connection

With regard to the veteran's appeal for service connection 
for tinnitus, the threshold question to be answered is 
whether he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review the case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

After considering the evidence and the veteran's contentions, 
the Board concludes that, while the veteran currently does 
complain of tinnitus, and began doing so in 1994, he has 
submitted no medical nexus evidence relating the disorder to 
active service.  Thus, we find the veteran has not submitted 
a well-grounded claim.  In reaching this conclusion, we note 
that the veteran's service medical records do not reflect 
complaints or findings of tinnitus, although he was positive 
for noise exposure in service and suffered from bilateral 
high frequency sensorineural hearing loss, for which he is 
currently service connected.  On VA examination in March 
1985, the veteran reported that in 1982 he had sustained ear 
aches and "ringing sounds" in his ears, with residuals of 
hearing loss, as a result of firing an M-16 rifle during 
qualification training.  During the examination he did not 
report of suffering from tinnitus.  Subsequently, during VA 
audiological evaluations in July 1994 and June 1996, the 
veteran did complain of ringing in his ears, although no 
examiner related the complaints of tinnitus to service.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there has been no 
competent medical evidence, i.e., a medical opinion, 
demonstrating that the veteran's tinnitus is related to the 
"ringing sounds" he reportedly suffered as result of firing 
an M-16 rifle during training.  Furthermore, the veteran's 
first documented complaint of suffering from tinnitus 
occurred some ten years following service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the first documented 
complaint for tinnitus came during a VA examination in 1994, 
10 years following the veteran's separation from service.  In 
addition, no medical opinion has linked the veteran's 
tinnitus to service.  Therefore, this section cannot serve to 
assist him in the submission of a plausible claim.  

The Board therefore concludes that, given the apparent acute 
and transitory nature of the "ringing sounds" experienced 
by the veteran in service, the lack of medical findings with 
respect to tinnitus at separation, and the lack of any 
medical opinion relating the veteran's current complaints of 
tinnitus to service, the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for tinnitus under the applicable law as 
interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.  

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that his tinnitus is service 
related, our decision must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service.  However, competent medical 
evidence has not been presented establishing a link with 
service as to the claimed tinnitus.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski; 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for tinnitus, regardless of the fact that he currently 
is not shown to be suffering from a disability that may be 
service connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability, "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for tinnitus 
must be denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his dyshidrotic eczema and tinea 
pedis of the feet, is more severe than previously evaluated.  
See Jackson v. West, 12 Vet.App. 188, 200 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's dyshidrotic eczema and tinea pedis of the feet 
has been rated as 10 percent disabling under 38 C.F.R. § 
4.118, DC 7813 (for dermatophytosis). Under this diagnostic 
code (rated analogous to eczema under DC 7806), a 10 percent 
rating is appropriate when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted if the skin disorder is 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted for ulceration, or extensive exfoliation or 
crusting, systemic or nervous manifestations or exceptionally 
repugnant.  

In reviewing the evidence, it is evident that the veteran has 
suffered from dyshidrotic eczema and tinea pedis for many 
years.  Photographs of the veteran's feet received by the RO 
appear to reflect bullae, scabbing, crusting, and erythema.  
Clinical records from the VAMC Philadelphia noted the 
veteran's report of a history of intermittent, pruritus 
eruptions of his feet.  In December 1996, a VA dermatologist, 
who had been treating the veteran's foot rash, reported that 
the veteran had flare-ups of his dyshidrotic eczema, which 
would cause him to miss work.  During the veteran's most 
recent examination in April 1998, he reported that the rash 
on his feet waxed and waned but was always present, with 
pruritus and occasional blistering.  There were lichenified, 
erythematous plaques on both the left and right feet.  There 
was also scaling and erythema on the lateral aspects of the 
soles of the feet.  There was no ulceration, exfoliation or 
crusting, or associated systemic or nervous manifestations.  
The examiner's diagnosis was dyshidrotic eczema and lichen 
simplex chronicus.  

As noted above, an increase to 30 percent for the veteran's 
dyshidrotic eczema and tinea pedis of the feet is warranted 
if there is exudation or itching constant, extensive lesions, 
or marked disfigurement.  In this instance, the veteran has 
reported that the rash on his feet is chronic, but 
intermittent in its intensity.  While the most recent 
examination did not reveal exudations or bullae, the veteran 
did report the rash to be pruritic, and there was evidence of 
secondary lesions in the form of scales and plaques.  
Therefore, when we consider the veteran's disability history, 
which includes photos during the active stage of the 
disorder, chronic pruritus, and evidence of secondary 
lesions, we find that the evidence as between a 10 percent 
and 30 percent rating does not support the higher rating by a 
preponderance, but is in relative equipoise, and we therefore 
give the benefit of the doubt to the veteran and award the 
higher of the two ratings.  Under the reasonable doubt 
doctrine, where we find an approximate balance of positive 
and negative evidence on the merits of the claim, the benefit 
of the doubt is given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  

Since reasonable doubt as to the degree of the disability 
shall be resolved in the veteran's favor, the Board finds an 
increased evaluation to 30 percent is warranted for the 
veteran's service-connected dyshidrotic eczema and tinea 
pedis of the feet under 38 C.F.R. § 4.118 DC 7813-7806.  

We also note that we have considered whether the veteran 
would warrant a higher rating, of 50 percent, for his 
dyshidrotic eczema and tinea pedis of the feet.  As noted 
above, we do not find a preponderance of the evidence in 
support of an increase to 30 percent.  Furthermore, a 50 
percent disability rating is warranted when there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  The most recent VA examination 
reflected no finding of ulceration, exfoliation or crusting, 
or associated systemic or nervous manifestations.  Nor do we 
find that the veteran's feet manifest an exceptionally 
repugnant condition at this time.  Thus, we find the 
veteran's disability does not warrant an increase to 50 
percent under 38 C.F.R. § 4.118, DC 7813-7806.  






ORDER

1. Entitlement to service connection for tinnitus is denied.  

2. Entitlement to an increased rating, to 30 percent, for 
dyshidrotic eczema of the feet is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  


REMAND

As to his claim for an increased rating for dyshidrotic 
eczema of the hands, the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, supra; Gilbert v. Derwinski, supra.  
That is, the Board finds that he has submitted a claim which 
is plausible.  This finding is based in part on the veteran's 
assertion that his dyshidrotic eczema of the hands is more 
severe than previously evaluated.  See Jackson v. West, 
supra.  

Under applicable regulations, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  Pursuant to 
section 4.20, the veteran's disability from dyshidrotic 
eczema of the hands has been rated as 10 percent disabling 
under the provisions of DC 7816 for "Psoriasis," in the 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.118.  This 
is rated in turn analogously to "Eczema" under DC 7806.  

The evidence reflects that the veteran was last examined for 
dyshidrotic eczema of the hands in July 1994.  Thus, it has 
been over five years since the veteran's disability was last 
evaluated.  The Board notes that we are not competent to 
ascertain the degree to which a disability has manifested 
itself, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

Therefore, given the number of years since the last 
evaluation of the veteran's dyshidrotic eczema of the hands, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability attributable to that disorder.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for dyshidrotic eczema of the hands is 
remanded to the RO for the following action:

1. The veteran should be contacted and asked to 
identify or submit any additional evidence or 
argument, particularly medical evidence, that 
is relevant to the issue on appeal.  The 
veteran should be asked to identify any medical 
care providers, including private physicians 
and VA or service department facilities, that 
have evaluated or treated him since July 1994 
for his dyshidrotic eczema of the hands.  Any 
medical providers identified by the veteran 
should be asked to provide complete copies of 
the veteran's medical records.  Any copies of 
medical records obtained by the RO should be 
associated with the veteran's claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release of any 
private medical records identified.  

2. The RO should arrange for a VA dermatology 
examination to determine the nature and 
severity of the veteran's skin disorder of his 
hands.  All indicated testing should be 
conducted and photographs should be obtained if 
deemed warranted.  The claims folder and a copy 
of this remand must be made available to the 
physician for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, that pertain to the presence 
or absence, and, if present, the extent, of 
each of the factors provided in the rating 
criteria under diagnostic code 7806, for the 
current and additional higher ratings (which 
should be provided to the examiner), and 
comment on the extent of the functional 
limitations caused by the disability of the 
skin.  The examiner should provide the 
rationale for all opinions or conclusions 
expressed.  The RO should, if feasible, provide 
for the conduct of an adequate examination 
during the active stage of the veteran's skin 
disability.  

3. Thereafter, the RO should review the 
examination report and ensure that it includes 
all of the requested findings and opinions.  If 
not, the report should be returned to the 
examiner for corrective action.  

4. Regarding the notice to the veteran of the 
examination scheduled in connection with this 
remand or of other evidence requested, the RO 
should provide the veteran with information 
sufficient to inform him of the consequences of 
a failure to report for any scheduled 
examination without good cause or failing to 
assist in providing any other evidence deemed 
necessary.  38 C.F.R. §§ 3.158, 3.655 (1999).  

5. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken remains adverse to the veteran, 
he and his accredited representative should be 
furnished an SSOC concerning all evidence added 
to the record since the last SSOC.  Thereafter, 
the veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







